Case 1:17-cr-00165-PKC Document 49 Filed 08/16/19 Page 1 of 1

  

Case 1:17-cr-00165-PKC Document 48 Filed 08/15/19 Page 1of1

U.S. Department of Justice

United States Attorney
Southern District of New York

 

BY ECF

The Honorable P. Kevin Castel
United States District Judge
Southern District of New York
500 Pear! Street

New York, New York 10007

The Silvio J. Mello Building
One Saint Andrew's Plaza
New York, New York 10007

August 15, 2019

Resentencing is scheduled for September 4, 2019
at 12:00 p.m.

SO ORDERED.

Dated: 8/16/2019

P. Kevin Castel
United States District Judge

Re: United States v. Juan Thompson, 81 17 Cr. 165 (PIC)

Dear Judge Castel:

The parties write to confirm the resentencing in the above captioned matter scheduled by
the Court for September 5, 2019 at 4:00 PM.

By:

ce: Mark Gombiner, Esq. (by ECF)

Respectfully Submitted,

GEOFFREY 8. BERMAN
United States Attorney

Jacob Warren
Assistant United States Attorney
(212) 637-2264

 

 
